Citation Nr: 0813621	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an initial separate compensable evaluation 
for service-connected diabetic eye disease complications 
prior to March 22, 2006.

3.  Entitlement to an initial separate compensable rating for 
diabetic eye disease complications from March 22, 2006 to May 
16, 2006.

4.  Entitlement to an initial separate compensable rating for 
diabetic eye disease complications from May 16, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  This matter was previously before 
the Board in June 2006 and August 2007, at which times it was 
remanded for further development.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus does 
not require regulation of activities.  

2.  Prior to March 22, 2006, the veteran's corrected visual 
acuity from his service-connected diabetic eye complications 
was 20/25 and 20/40 or better.

3.  On March 22, 2006, the veteran's corrected visual acuity 
from his service-connected diabetic eye disease complications 
was 20/70 and 20/80.  

4.  On May 16, 2006, the veteran's corrected visual acuity 
from his service-connected diabetic eye disease complications 
was 20/200 and 20/25.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus with diabetic eye disease 
complications have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

2.  Prior to March 22, 2006, a separate compensable rating 
for diabetic eye disease complications is for not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.119, Diagnostic Codes 6079, 7913 (2007).

3.  The criteria for a separate 30 percent rating for 
diabetic eye disease complications effective from March 22, 
2006 to May 15, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84, Diagnostic Code 6078 (2007).

3.  From May 16, 2006, a separate compensable rating for 
diabetic eye disease complications is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.119, Diagnostic Codes 6079, 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a July 2002 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.  

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing defect is 
harmless, as there was an opportunity to submit additional 
evidence and subsequent adjudications. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements.  VA examination reports from March 2003, October 
2004, November 2004, May 2005, August 2006, and September 
2007 have been obtained.  VA has satisfied its assistance 
duties.

Merits

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has changed during the rating 
period and so a separate 30 percent rating is warranted for 
diabetic eye disease complications under Diagnostic Code 6078 
effective from March 16, 2005, and that noncompensable 
ratings are warranted for eye disease complications prior to 
March 16, 2005 and from May 16, 2005.  The 20 percent rating 
under Diagnostic Code 7913 should remain the same throughout 
the rating period.

Diabetes mellitus

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

The evidence shows that the veteran does not require 
regulation of his activities due to his service-connected 
diabetes mellitus.  

The VA examiner in March 2003 indicated that the veteran had 
no activity restrictions at that time.  On VA examination in 
November 2004, the veteran indicated that his blood glucose 
values had been between 100-104 daily.  The VA examiner in 
November 2004 indicated that the veteran was on insulin and 
had achieved glycemic control.  In August 2005, the veteran 
indicated that he had had 4 episodes of hypoglycemia and that 
he recognized and treated them.  His home blood glucoses had 
been averaging 80-140 mg/DL.  On VA evaluation in March 2006, 
the veteran's home glucoses had been averaging 90-150.  

On VA examination in August 2006, the examiner stated that 
the veteran was non-ketotic prone.  The veteran had had 
bypass surgery in 2004 after having unstable angina and 
multiple vessel atheromatous disease.  He was now able to 
walk 5 city blocks in 10 minutes and walked in an effort to 
continue his cardiac rehabilitation status.  He was not 
having any chest pain or dyspnea on exertion.  The veteran's 
random glucose was 140 and he reported his range was between 
62 and 110 with tight control averaging in the 80s.  The 
examiner's diagnosis was diabetes mellitus, currently on 
insulin and oral agents with satisfactory or good glycemic 
control.  He stated that the veteran was now able to produce 
an 8 MET workload to restore his activities after having 
bypass surgery and that he was walking 5 city blocks 
routinely in 10 minutes and had no stigmata of unstable 
angina.  In September 2007, this examiner added comments to 
the August 2006 examination report in response to a Board 
remand asking him to describe the extent to which the 
veteran's activities were regulated (i.e., avoidance of 
strenuous occupational and recreational activities) due to 
his diabetes.  The examiner directed the Board's attention to 
the August 2006 comments indicating that the veteran was able 
to produce an 8 MET workload including walking five city 
blocks routinely in ten minutes.  He indicated that there was 
no prior mention of any other diabetic-related activity 
associated limitations.  

In September 2006, the veteran had had a fasting blood sugar 
of 140 at home.  Later that month, he indicated that his 
blood glucose had averaged 95-135 at home and that he had had 
3 episodes of hypoglycemia.  

In light of the above evidence, it is clear that the 
veteran's diabetes mellitus does not require regulation of 
activities.  The VA examiner stated twice in 2006 that he was 
able to produce an 8 MET workload and the examiner in March 
2003 indicated that the veteran had no activity restrictions.  
While the veteran has indicated that his diabetes mellitus 
does require regulation of activities, the preponderance of 
the evidence indicates that it does not.  Accordingly, a 
higher rating for diabetes mellitus under Diagnostic Code 
7913 is not warranted.  

Eye disease complications

NOTE (1) to Diagnostic Code 7913 indicates to rate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  In this case, the veteran's diabetic eye disease 
complications were indicated by the RO in June 2003 to be 
diabetic retinopathy, bilateral cataracts, and suspected 
glaucoma.  

On VA examination in October 2004, the veteran's corrected 
visual acuity was to 20/40 and 20/40.  The doctor stated that 
his decreased visual acuity was due to diabetic retinopathy.  
On VA evaluation in May 2005, it was 20/20 and 20/40.  In 
September 2005, it was 20/25 and 20/40.  On March 22, 2006, 
it was 20/70 and 20/80.  On May 16, 2006, it was 20/200 and 
20/25.  

When visual acuity is 20/70 or 20/100 in one eye and 20/70 in 
the other, a 30 percent rating is warranted.  For lesser 
visual impairment such as the other visual acuities shown, a 
compensable rating is not warranted.  38 C.F.R. §§ 4.31, 
4.84.  Accordingly, prior to March 22, 2006, a separate 
compensable rating is not warranted for diabetic eye disease 
complications.  As of March 22, 2006, a separate 30 percent 
rating is warranted for diabetic eye disease complications.  
Since the vision was 20/200 and 20/25 on May 16, 2006, a 
separate compensable rating is not warranted from May 16, 
2006.  38 C.F.R. § 4.31.

The preponderance of the evidence is against higher ratings 
than those assigned in this decision.  Accordingly, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A higher initial rating for diabetes mellitus is denied.

A separate compensable rating for diabetic eye disease 
complications effective prior to March 16, 2006 is denied.

A separate 30 percent rating for diabetic eye disease 
complications is granted, effective from March 16, 2006, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



A separate compensable rating for diabetic eye disease 
complications effective from May 16, 2006 is denied.




____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


